Name: Commission Regulation (EC) No 21/98 of 7 January 1998 laying down detailed rules for the implementation of the specific arrangements for the supply of sheepmeat and goatmeat to the French overseas departments for 1998
 Type: Regulation
 Subject Matter: tariff policy;  agricultural activity;  means of agricultural production;  trade;  overseas countries and territories
 Date Published: nan

 ¬ ¬EN Official Journal of the European CommunitiesL 4/44 8. 1. 98 COMMISSION REGULATION (EC) No 21/98 of 7 January 1998 laying down detailed rules for the implementation of the specific arrangements for the supply of sheepmeat and goatmeat to the French overseas departments for 1998 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments (1), as last amended by Regulation (EC) No 2598/95 (2), and in particular Article 4 (5) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), and in particular Article 12 thereof, Whereas, pursuant to Article 4 of Regulation (EEC) No 3763/91, the number of pure-bred breeding sheep and goats originating in the Community and qualifying for aid with a view to developing production potential in the French overseas departments should be determined for each annual period of application; Whereas the aid referred to above for the supply of pure- bred breeding sheep and goats originating in the rest of the Community to the French overseas departments should be fixed; whereas that aid must be fixed in the light, in particular, of the costs of supply from the Community market and the conditions resulting from the geographical situation of the French overseas depart- ments; Whereas special needs may arise during the course of different marketing years for the supply to the French overseas departments of pure-bred breeding sheep and goats; whereas, therefore, the French authorities should be granted a degree of flexibility in administering the supply arrangements, in that they should be allowed to issue aid certificates for animals intended for certain overseas departments in excess of the maximum quantities avail- able to those departments, provided that the maximum quantities available to the four departments of both male and female animals are respected; whereas, so as to take account of those special needs, the French authorities should notify the Commission of the cases where that facility was used for the issue of certificates; Whereas common detailed rules for the application of the arrangements for the supply of certain agricultural products to the French overseas departments are laid down in Commission Regulation (EEC) No 131/92 (4), as last amended by Regulation (EC) No 1736/96 (5); whereas additional detailed rules should be laid down in line with current commercial practice in the sheepmeat and goat- meat sector, in particular as regards the term of validity of aid certificates and the securities ensuring operators compliance with their obligations; Whereas, with a view to sound administration of the supply arrangements, a timetable should be laid down for the lodging of certificate applications and for a period of reflection for their issue; Whereas the operative event for converting the aid into national currency should be the day the aid certificate is lodged with the competent authorities at the destination pursuant to Article 3 (6) of Regulation (EEC) No 131/92, without prejudice to the possibility of advance fixing as provided for in Articles 8 to 12 of Commission Regula- tion (EEC) No 3819/92 of 28 December 1992 on detailed rules for determining and applying the agricultural conversion rates (6); Whereas, with a view to bringing the administration of the aid more closely into line with the requirements of the French overseas departments, the aid and the quant- ities to which the latter may apply should be fixed an- nually per calendar year; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION: Article 1 The aid provided for in Article 4 (1) of Regulation (EEC) No 3763/91 for the supply to the French overseas depart- ments of pure-bred breeding sheep and goats originating in the Community and the number of animals in respect of which that aid is granted shall be as fixed in the Annex hereto. (1) OJ L 356, 24. 12. 1991, p. 1. (2) OJ L 267, 9. 11. 1995, p. 1. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 15, 22. 1. 1992, p. 13. (5) OJ L 225, 6. 9. 1996, p. 3. (6) OJ L 387, 31. 12. 1992, p. 17. ¬ ¬EN Official Journal of the European Communities L 4/458. 1. 98 Article 2 Regulation (EEC) No 131/92 shall apply, with the excep- tion of Article 3 (4) thereof. Article 3 France shall designate the competent authority for: (a) issuing the aid certificate provided for in Article 3 (1) of Regulation (EEC) No 131/92; (b) paying the aid to the operators concerned. Article 4 1. Applications for certificates shall be submitted to the competent authority in the first five working days of each month. Certificate applications shall be admissible only where: (a) they relate to not more than the maximum number of animals available as published by France prior to the period for the submission of applications; (b) before the period for the submission of certificate applications expires, proof is provided that the party concerned has lodged a security of ECU 40 per animal. 2. However, the competent authority may, in order to meet special needs arising under the supply arrangements, issue aid certificates for a quantity of animals in excess of the maximum quantity available to each overseas depart- ment, without the total number of animals eligible for the aid in the four departments being exceeded; that facility being applied separately to male and to female animals. France shall notify the Commission of the cases in which certificates are issued in accordance with the previous subparagraph. 3. The certificates shall be issued by the 10th working day of each month at the latest. Article 5 Aid certificates shall be valid for three months. Article 6 The aid provided for in Article 1 shall be paid in respect of the quantities actually supplied. Notwithstanding Article 3 (4) of Regulation (EEC) No 131/92, the rate to be applied for converting the aid into national currency shall be the agricultural conversion rate in force on the day of presentation of the aid certificate to the competent authorities at the destination. Article 7 Regulation (EEC) No 1123/93 is hereby repealed. Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January to 31 December 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 January 1998. For the Commission Franz FISCHLER Member of the Commission ¬ ¬EN Official Journal of the European CommunitiesL 4/46 8. 1. 98 ANNEX PART 1 Supply to French Guiana of pure-bred breeding sheep and goats originating in the Community for the calendar year 1998 (ECU/head) CN code Description Number of animalsto be supplied Aid 0104 10 10 Pure-bred breeding sheep (1):  males 15 530  females 15 205 0104 20 10 Pure-bred breeding goats (1):  males 2 530  females 28 205 PART 2 Supply to Martinique of pure-bred breeding sheep originating in the Community for the calendar year 1998 (ECU/head) CN code Decription Number of animalsto be supplied Aid 0104 10 10 Pure-bred breeding sheep (1):  males 5 530  females 10 205 PART 3 Supply to RÃ ©union of pure-bread breeding sheep originating in the Community for the calendar year 1998 (ECU/head) CN code Description Number of animalsto be supplied Aid 0104 10 10 Pure-bred breeding sheep (1):  males 15 530  females   0104 20 10 Pure-bred breeding sheep (1):  males 13 530  females 297 205 (1) Inclusion in this subposition is subject to the conditions provided for in Council Directive 89/361/EEC of 30 May 1989 concerning pure-bred breeding sheep and goats (OJ L 153, 6. 6. 1989, p. 30).